Citation Nr: 1753320	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation of diabetes mellitus type II, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation of gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation of diabetic retinopathy and cataracts bilaterally with clinically significant macular edema (CSME) left eye, currently evaluated as 0 percent disabling.

4.  Entitlement to an increased evaluation of erectile dysfunction, currently evaluated as 0 percent disabling.

5.  Entitlement to an increased evaluation of diabetic dermopathy, currently evaluated as 0 percent disabling.

6.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.

7.  Entitlement to service connection for high cholesterol.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to April 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2017, the Veteran testified in a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for hypertension was originally adjudicated and denied in a July 2005 rating decision issued by the same RO.  That decision was not appealed and thus became final.  As such, the issue of entitlement to service connection for hypertension must be reopened to be adjudicated.  It has therefore been recharacterized as set forth above.
The issue of entitlement to special monthly compensation (SMC) based on loss of use of a creative organ was granted in full in the May 2011 rating decision.  As such, it is no longer on appeal, and is not addressed in this decision.  The February 2014 Statement of the Case includes this issue, but correctly notes that the benefit had been granted and that the Veteran had not made any specific contentions other than to indicate unspecified disagreement.

The issues of entitlement to increased evaluations of diabetes mellitus type II, GERD, diabetic retinopathy and cataracts bilaterally with CSME left eye, erectile dysfunction, and diabetic dermopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2005 rating decision denying service connection for hypertension was not appealed. 

2.  Evidence received since the July 2005 rating decision, considered together with the record as a whole, is neither cumulative nor redundant of the evidence that was of record at the time of that decision, and it raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  The preponderance of the evidence demonstrates that the Veteran's essential hypertension was not incurred or aggravated during his active duty service or within one year thereof, and that it was not caused by his military service, exposure to any herbicides therein, or his service-connected diabetes.

4.  The Veteran's high cholesterol level is a laboratory test result and not a disability for VA-benefits purposes.




CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the January 2005 rating decision, which constitutes the prior final denial of the claim for service connection for hypertension, is new and material and serves to reopen the claim of service connection for hypertension, to include as secondary to service-connected diabetes.  38 U.S.C. § 5108 (2017); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1133, 5107(b) (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for high cholesterol are not met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1133, 5107(b) (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2017); 61 Fed. Reg. 20,440, 20,445 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist, as to the claims for entitlement to service connection for hypertension and high cholesterol, that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Relevant Laws and Regulations

      A.  Evidentiary Standards

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. 498, 511-12.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b).

      B.  New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Once a case is reopened, the presumption of the credibility of the new evidence no longer applies.  See Id. at 513.

Here, the only claim that needs to be reopened is that for service connection for hypertension.  In relation to that claim, the Veteran has alleged a new theory of entitlement since the July 2005 prior final denial - specifically, he now claims that his hypertension resulted from his service-connected diabetes mellitus type II.  He has also submitted additional evidence in relation to that claim.  For example, at his April 2017 Board hearing, the Veteran testified that he was diagnosed with hypertension at some point relatively shortly after his 1999 diagnosis with diabetes, and that his physicians have hinted to him that his hypertension was due to his diabetes.  This new claim and these statements, when taken together, are new and material and can reasonably substantiate the claim, if reopened.  For these reasons, the Board finds that the claim for service connection for hypertension must be reopened and evaluated in light of all the evidence.  See Id.


      C.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases listen in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For purposes of that section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.  Notwithstanding the foregoing, establishment of service connection with proof of actual direct causation is not precluded.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Furthermore, when a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease, such as heart disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.307, 3.309. 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

		1.  Hypertension

The Veteran claims that he is entitled to service connection for hypertension, including as due to his exposure to herbicides (e.g., Agent Orange) and as secondary to his service-connected diabetes mellitus II.

The Veteran's service treatment records (STRs) do not note any diagnosis of or treatment for hypertension during his active duty service or within one year thereafter.  His VA treatment records note a diagnosis of benign essential hypertension but give no indication of its cause.

According to the Veteran's treatment records, the report from a November 2010 VA examination, and his own testimony at his April 2017 hearing before the Board, that diagnosis was first made in about 2003.

A VA examination opinion obtained in January 2011 shows that after examination of the Veteran, and review of his claims file (during the previous examination), the examiner indicated that the Veteran's hypertension was "essential," as were most causes in nature.  Essential means, in relevant part: "idiopathic; having no obvious external cause."  Dorland's Medical Dictionary for Health Consumers.  S.v. "essential."  Retrieved November 7 2017 from https://medical-dictionary.thefreedictionary.com/essential.  The examiner did not identify any causal link between the hypertension and the type II diabetes mellitus whatsoever.

To the extent that the Veteran has claimed that he incurred hypertension as a result of his exposure to Agent Orange and other herbicides while on active duty, he is not entitled to a legal presumption to that effect because hypertension is not one of the disabilities for which any such presumption applies.  See 38 C.F.R. § 3.309.  

There are no indications in the Veteran's medical records, the VA examination reports, or anywhere other than as reflected in the Veteran's own statements that his hypertension was caused by his diabetes or exposure to herbicides.  And not even the Veteran himself contends that he incurred hypertension during his active duty service or within one year thereafter.

With regard to the Veteran's statements attributing his hypertension to his diabetes and exposure to herbicides, the Board finds that such opinions on the etiology of his hypertension require sufficient education, training, or experience in order to be competent (or, in other words, sufficiently reliable, for our instant purposes).  The Veteran has not shown that he possesses any such medical qualifications.  As such, his statements that his hypertension was caused by his exposure to herbicides or his diabetes do not constitute competent medical evidence.  Further, VA has not obtained any competent medical evidence indicating that there is any nexus between the Veteran's hypertension and his active duty service, an incident thereof, such as his exposure to any herbicides, or his service-connected conditions (for example, diabetes).  For these reasons, the Board finds that the greater weight of the competent evidence of record is against a finding of any such nexus, and, by extension, against a finding in favor of the Veteran's entitlement to service connection for hypertension, too. 

		2.  Cholesterol

The Veteran claims that he is entitled to service connection for high cholesterol, and he has presented evidence that his cholesterol levels are elevated.  However, a high cholesterol level is a laboratory test result and not a disability for the purpose of VA compensation.  See 61 Fed. Reg. 20,440, 20,445 (1996).  As such, the Veteran has failed to establish that he has a current disability, and, having failed to meet that required element, he is therefore not entitled to service connection for high cholesterol, either.

ORDER

The claim of entitlement to service connection for hypertension is reopened 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

Although the Board regrets the additional delay, a remand of the remaining claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide those claims so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims entitlement to increased evaluations of GERD, diabetes mellitus type II, diabetic retinopathy and cataracts bilaterally with CSME left eye, erectile dysfunction, and diabetic dermopathy.  The latter three claimed conditions are currently rated together with and as noncompensable complications of his diabetes under DC 7913 in the VA Schedule for Rating Disabilities (Rating Schedule) .

Diagnostic Code 7913 indicates that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (2).  The diagnostic codes applicable to retinopathy, cataracts and CSME provide for evaluations based on visual impairment, under certain circumstances.  See 38 C.F.R. § 4.79.  Thus, in order to determine whether the Veteran's diabetic retinopathy, cataracts, and CSME are compensable, it must be determined whether those conditions affect the Veteran's visual acuity, and if so, to what extent.

The Veteran's VA treatment records note findings of diabetic retinopathy and cataracts with CSME, and so does the report from a November 2010 VA eye examination.  That report also indicates that the Veteran's uncorrected visual acuity at a distance was 20/70+ in the right eye and 20/50- in the left.  Uncorrected visual acuity at near distance was noted to be 20/100 in each eye.  Thus, he does have some visual impairment.  However, neither that examination report nor his medical records indicate how much of his visual impairment is caused by his diabetic retinopathy, cataracts, and/or CSME.  Therefore, the November 2010 VA eye examination report (the only eye examination report in the claims file) is inadequate for purposes of evaluating the Veteran's diabetic retinopathy, cataracts, and CSME.  Another examination addressing that inquiry is necessary.

In addition, the Veteran has not been afforded a VA examination assessing the severity of each of the aforementioned conditions for which he is seeking increased evaluations since 2011.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76   (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, in this case, that the examination opinions that are of record are not recent, or, consequently, thorough and comprehensive enough, to adequately serve as the basis of a decision of these increased evaluation claims.  As such, the Board finds that new VA examinations addressing the current severity of the Veteran's claimed GERD, diabetes mellitus type II, diabetic retinopathy and cataracts bilaterally with CSME left eye, erectile dysfunction, and diabetic dermopathy are in order, and should be conducted on remand.

Finally, the Veteran stated that he was receiving ongoing treatment for his diabetes at the Memphis, Tennessee VA Medical Center (VAMC) during his April 2017 Board hearing.  Being that the Veteran is receiving treatment for diabetes, and presumably his related conditions, on an ongoing basis, his medical records should be sought and obtained, if possible, before the VA examinations are performed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran has received for his GERD, diabetes mellitus type II, diabetic retinopathy and cataracts bilaterally with CSME left eye, erectile dysfunction, and diabetic dermopathy.  Such records that are sought should specifically include, at minimum, updated records from the Memphis, Tennessee VAMC.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.

If, after making reasonable efforts to obtain said records, the AOJ is unable to secure them, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Then, give the Veteran and his representative sufficient opportunity to respond.

2.  After the above development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus type II, erectile dysfunction, and diabetic dermopathy.  The examiner should review the claims file, including this REMAND.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this/these condition(s), consistent with the applicable DBQ.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the development set forth in number 1 above, the Veteran should be afforded a VA eye examination to ascertain the current severity and manifestations of his service-connected diabetic retinopathy and cataracts bilaterally with CSME left eye.  The examiner should review the claims file, including this REMAND.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this/these condition(s), consistent with the applicable DBQ.

If any visual impairment is found, the examiner should indicate how much of that visual impairment is caused by the Veteran's service-connected diabetic retinopathy, cataracts, and/or CSME.

The examiner should also indicate the total duration of incapacitating episodes that the Veteran has suffered within the prior twelve (12) months as a result of each of those service-connected conditions (diabetic retinopathy, cataracts, and CSME).

Finally, with regard to the Veteran's service-connected cataracts, the examiner should indicate whether they are preoperative or postoperative, and whether a replacement lens is present. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the development set forth in number 1 above, the Veteran should be afforded a VA gastrointestinal examination to ascertain the current severity and manifestations of his gastroesophageal reflux disease (GERD).  The examiner should review the claims file, including this REMAND.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this/these condition(s), consistent with the applicable DBQ.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate all of the Veteran's symptoms, to include consideration as to whether the Veteran's disability results in recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above actions, and any other indicated development, the issues of entitlement to increased evaluations of GERD, diabetes mellitus type II, diabetic retinopathy and cataracts bilaterally with CSME left eye, erectile dysfunction, and diabetic dermopathy must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


